Citation Nr: 0842352	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  00-07 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
to include as due to herbicide exposure and as secondary to 
service-connected Crohn's disease.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in August 
2003.  That development was completed, and the case was 
returned to the Board for appellate review.  The Board issued 
a decision in March 2005 in which the veteran's claim for 
service connection for multiple sclerosis was reopened.  The 
merits of that claim and the issues of entitlement to 
specially adapted housing and to a special home adaptation 
grant were remanded for further development in March 2005 and 
again in July 2006.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.  

The Board also notes that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
Crohn's disease.  However, during the pendency of the appeal, 
a June 2005 rating decision granted service connection for 
Crohn's disease and assigned a 10 percent disability 
evaluation effective from June 15, 1998.  Therefore, the 
issue no longer remains in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Multiple sclerosis did not manifest in service or to a 
compensable degree within seven years thereafter and has not 
been shown to be causally or etiologically related to 
military service, including herbicide exposure, or to a 
service-connected disorder.

3.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

4.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to blindness in 
both eyes, having only light perception, plus the loss or 
loss of use of one lower extremity.

5.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

6.  The veteran is not entitled to compensation for permanent 
and total service-connected disability due to the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

7.  The veteran does not have service-connected vision of 
5/200 or less in both eyes; or the loss, or permanent loss of 
use, of both hands.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in active service, 
may not be presumed to have been so incurred, is not due to 
herbicide exposure, and is not proximately due to, the result 
of, or aggravated by a service-connected disability. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2008). 

2.  The criteria for assistance in acquiring specially 
adapted housing have not been met. 38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809 (2008).

3.  The criteria for assistance in acquiring a special home 
adaptation grant have not been met. 38 U.S.C.A. § 2101 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board acknowledges that the RO did not 
provide the veteran with adequate notice of the information 
or evidence needed to substantiate his claims prior to the 
initial rating decision in February 1999.  Nevertheless, the 
RO did send the veteran letters in November 2001, April 2004, 
March 2006, and August 2006, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claims were readjudicated 
in supplemental statements of the case (SSOC). See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection, 
specially adapted housing, and a special home adaptation.  
Specifically, the November 2001, April 2004, and August 2006 
letters stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The April 2004 letter 
also indicated that establishing service connection on a 
secondary basis requires evidence of the claimed physical or 
mental condition and a relationship between the claimed 
condition and the service- connected condition.  In addition, 
the April 2004 letter provided the veteran with the 
regulations pertaining to specially adapted housing and a 
special home adaptation, and the August 2006 letter further 
explained what was necessary to establish entitlement to 
specially adapted housing and a special home adaptation.  
Additionally, the February 2000 statement of the case (SOC) 
and the April 2002, September 2004, June 2005, and March 2008 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2004 and August 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2001, April 2004, and August 2006 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  Those letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2004 and August 2006 letters 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and August 2006 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claims.  His records from the Social Security Administration 
were also obtained.  In July 2004, the RO also requested 
inpatient clinical records dated between March 1, 1967, and 
April 30, 1967, at the base hospital in Fort Dix, New Jersey, 
documenting treatment for a gastrointestinal disorder, 
Crohn's disease, and multiple sclerosis.  However, a response 
indicated that such records would have been retired to the 
National Personnel Records Center (NPRC), but that a search 
failed to locate any treatment records for the veteran.  In 
addition, the veteran was afforded a VA examination in 
January 2008. VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Service Connection for Multiple Sclerosis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  The Board notes that the veteran has not 
been notified of this amendment.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) also provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. Id.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for multiple 
sclerosis.  At the outset, the Board notes that the veteran 
has claimed that his current multiple sclerosis is due to 
exposure to Agent Orange during his period of service.  
However, the veteran does not have a disability that is shown 
to be associated with Agent Orange exposure.  In this regard, 
the Board notes that multiple sclerosis is not listed among 
the disorders for which a presumption based on herbicide 
exposure is warranted under § 3.309(e).  Therefore, the Board 
finds that the veteran is not entitled to service connection 
under the presumptive provisions in the law regarding 
disorders due to herbicide exposure. 
 
The Board does acknowledge a letter dated in September 2006 
from the veteran's private physician in which he indicated 
that there have been anecdotal reports of individuals with 
optic neuritis and other demyelinating events secondary to 
Agent Orange exposure.  The physician stated that the veteran 
probably had the right genetic make-up to have these 
problems, and it may well have been that exposure in Vietnam 
to Agent Orange helped precipitate his multiple sclerosis.  
However, the Board finds this opinion to be speculative and 
inconclusive.

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2008).  Therefore, 
the Board finds the September 2006 letter from the veteran's 
private physician to be of little probative value.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for multiple sclerosis 
due to herbicide exposure.

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
multiple sclerosis.  The Board does observe that the veteran 
answered "yes" to the question of whether he had now, or 
had ever had, cramps in the legs on an undated medical 
history form completed when he was an E-4.  However, on his 
separation examination in June 1969 when he was an E-5, the 
veteran answered "no" to that same question, and there were 
no other pertinent complaints or abnormal findings.  In fact, 
the January 2008 VA examiner acknowledged the veteran's 
report of leg cramps in service, but observed that there was 
no additional information explaining the nature of those 
cramps or changes on the clinical examination suggestive of 
abnormal tone and reflexes in the lower extremities that 
could be associated with leg cramps.  Nor was there any 
evidence of bladder dysfunction.  The examiner noted that the 
development of upper motor neuron abnormalities in multiple 
sclerosis can lead to increased tone and spasticity in the 
lower extremities that could be manifested by recurrent leg 
cramps.  However, because there were no other abnormalities 
documented, it was impossible for her to believe that there 
is any greater likelihood that it was related to multiple 
sclerosis as opposed to another condition.  In addition, 
there was no evidence of persistent leg cramping on his 
separation examination or other findings on clinical 
examination to suggest development of hyperreflexia or other 
abnormalities.  Therefore, the January 2008 examiner opined 
that it was at least as likely as not that the leg cramps 
were related to another condition as opposed to an early 
manifestation of multiple sclerosis.  

Moreover, the Board notes that the veteran did not seek 
treatment for multiple sclerosis immediately following his 
separation from service or for many decades thereafter.  In 
fact, the medical evidence of record, particularly a January 
1993 record from Saint Thomas Hospital, indicates that the 
veteran was not diagnosed with multiple sclerosis until 1993.  
It is also noted in that report that the veteran began 
experiencing symptoms in 1991.  Private treatment records in 
the claims file date back to 1973, and they support the 
history shown in the 1993 hospital record.  Therefore, the 
Board finds that multiple sclerosis did not manifest in 
service or within seven years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
multiple sclerosis, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
multiple sclerosis is itself evidence which tends to show 
that the disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that multiple 
sclerosis manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
veteran's current multiple sclerosis to his military service.  
As previously noted, the veteran did not have multiple 
sclerosis in service or for many decades thereafter.  As 
such, there was no event, disease, or injury in service to 
which a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
the veteran's multiple sclerosis did not manifest in service 
or within seven years thereafter and has not been shown to be 
causally or etiologically related to his military service, 
including herbicide exposure.

As to the veteran's claim that his multiple sclerosis is 
related to his service-connected Crohn's disease, the Board 
also finds that the medical evidence of record does not 
support this contention.  Although the veteran has a current 
diagnosis of multiple sclerosis and is service-connected for 
Crohn's disease, the medical evidence has not established a 
relationship between these disorders.  

The January 2008 VA examiner commented that it is well 
recognized that there is an increased incidence with regard 
to autoimmune conditions that have an increased incidence if 
an individual has another autoimmune disease.  She therefore 
concluded that with regard to the multiple sclerosis 
population there is an increased incidence of thyroid disease 
and rheumatoid arthritis and vice versa.  She also commented 
that it would seem highly suggestive that Crohn's disease may 
have some immune-mediated component, and therefore, it could 
have a higher association with multiple sclerosis.  However, 
the examiner also stated that this has not been determined 
definitively, and although there is evidence that Crohn's 
disease can be associated with malabsorption problems that 
could lead to peripheral neuropathy, there may also be an 
association with other nervous system changes that are not 
fully understood.  She indicated that there has been some 
association with myopathy and there have been identified 
white matter lesions of the central nervous system that are 
asymptomatic in some patients with Crohn's disease.  However, 
she further stated that this has not been fully investigated 
or understood.  Nevertheless, the examiner opined that it was 
at least as likely as not that the veteran has multiple 
sclerosis associated with his service-connected Crohn's 
disease.

The Board notes that the January 2008 VA examiner opined that 
the veteran's multiple sclerosis may be associated with his 
service-connected Crohn's disease, but she did not state that 
multiple sclerosis was proximately caused or aggravated by 
his service-connected disability.  Moreover, her opinion 
appears to be speculative, especially in light of her 
comments, such as "could have a higher association with 
multiple sclerosis," "this has not been determined 
definitively," and "this has not been fully investigated or 
understood."  It is well established that medical opinions 
that are speculative, general, or inconclusive in nature do 
not provide a sufficient basis upon which to support a claim. 

Similarly, the veteran's private physician submitted a letter 
dated in September 2006 in which he indicated that he did not 
know a great deal about the veteran's Crohn's disease, but 
noted that there has been a connection established in 
literature between Crohn's disease and an increased risk for 
demyelinating disease.  He noted that there is at least a 10 
percent overlap and that other immune deficiency diseases or 
immune diseases are often noted to be associated as well.  
However, the Board notes that the September 2006 private 
physician did not definitively state whether the veteran's 
multiple sclerosis was proximately caused or aggravated by 
his service-connected Crohn's disease.  As previously noted, 
medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the veteran's service-connected 
Crohn's disease either caused or aggravated his multiple 
sclerosis.  Accordingly, service connection cannot be granted 
on a secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for multiple sclerosis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for multiple sclerosis is not warranted.  The 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service or to a service-connected disorder, 
service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




II.  Entitlement to Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran, if he or she is entitled to 
compensation for permanent and total service-connected 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809. 

Loss of use of hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3 1/2 inches or more 
will constitute loss of use of the foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve will be taken as loss of use of the 
foot. 38 C.F.R. §§ 3.350(a)(2), 4.63 (2008).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible. 38 C.F.R. § 
3.809(d)

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to specially adapted housing.  The 
veteran is only service-connected for Crohn's disease, which 
is currently assigned a 10 percent disability evaluation.  
The Board does observe that the veteran has weakness in all 
of his extremities and has to use a wheelchair for 
ambulation.  However, such disability is due to his 
nonservice-connected multiple sclerosis.  In fact, private 
medical records dated in May 1998 indicated that the 
veteran's multiple sclerosis had incapacitated him and 
rendered him wheelchair bound.  In addition, the June 2005 VA 
examiner commented that the veteran's service-connected 
Crohn's disease was in remission at that time, but indicated 
that his multiple sclerosis impaired him physically on a 
chronic basis and specifically attributed his weakness and 
use of a wheelchair to his multiple sclerosis.  

Based on the foregoing, the evidence does not show that the 
veteran's service-connected disability rises to the level of 
loss of use of the extremities.  Moreover, the veteran is not 
service-connected for blindness in both eyes.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim in the absence of qualifying permanent disabilities 
under 38 C.F.R. § 3.809. 


III.  Special Home Adaptation Grant

Where entitlement to specially adapted housing is not 
established, a veteran may nevertheless qualify for a special 
home adaptation grant.  Entitlement to special home 
adaptation requires that the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and that he 
or she has not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  A 
veteran may be entitled to only special home adaptation if 
the evidence shows service-connected vision of 5/200 or less 
in both eyes; or the loss, or permanent loss of use, of both 
hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2008).  The 
assistance referred to in this section will not be available 
to any veteran more than once. 38 U.S.C.A. § 2102.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a special home adaptation grant.  
Initially, the Board notes that the veteran does not have 
service-connected vision of 5/200 or less in both eyes.  
Moreover, the medical evidence of record does not show him to 
have loss or permanent loss of use of both hands.  As 
previously noted, the veteran does have weakness in all of 
his extremities; however, the medical evidence of record does 
not indicate that he has loss of use of the hands.  Moreover, 
his weakness in the extremities is related to his nonservice-
connected multiple sclerosis.  Thus, the veteran has not been 
shown to have the qualifying permanent disabilities under 38 
C.F.R. § 3.809a.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a special home adaptation grant.


ORDER

Service connection for multiple sclerosis is denied.

Entitlement to specially adaptive housing is denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


